Citation Nr: 0837332	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  96-16 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a heart condition, to 
include hypertension.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esquire


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1978 to September 
1978 and from January 1991 to March 1991.  The Board notes 
that the first period of service appears to be active duty 
for training, though there has been no specific 
characterization as such.  Thus, the nature of service for 
this time period is unclear.  The second period of service is 
verified active service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

This matter was previously denied by the Board in a June 1999 
decision.  The veteran appealed that decision to the United 
States Court of Appeals for Veteran's Claims (Court).  In a 
November 2000 Order, the Court vacated the June 1999 Board 
decision, and remanded the matter back to the Board for 
development consistent with the parties' Joint Motion for 
Remand and for a Stay of Proceedings. 

Subsequently, in April 2002, the matter returned to the 
Board.  The veteran's claim for service connection for a 
heart condition, to include hypertension, was again denied.  
The veteran then appealed that decision to the Court.  In a 
December 2003 Order, the Court vacated the April 2002 Board 
decision, and remanded the matter to the Board for 
readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the veteran's claim for entitlement to service 
connection for a heart condition, to include hypertension, 
must be remanded again for further development.  Although the 
Board regrets the additional delay, further development is 
necessary to ensure the veteran every possible consideration. 

In this case, the Board notes that the veteran's claim was 
remanded due to the passage of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L.No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  The VCAA, codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 
3.159 (2007), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Despite having his claim remanded due to the passage of the 
VCAA, the record reflects that the veteran never received a 
proper VCAA notice letter.  Although the Board found in its 
April 2002 decision that the notice error in this case was 
non-prejudicial, the Court found that in this case, because 
the veteran has not had the opportunity to benefit from and 
react to the notices that the Secretary was and is obligated 
to provide, any such conclusion at this juncture would be 
speculation.  See Daniels v. Brown, 9 Vet. App. 348, 353 
(1996) (Court unable to conclude error not prejudicial where 
"it is possible that the appellant would have sought and 
obtained additional medical opinions, evidence or 
treatises.").  Accordingly, the Board finds a remand is 
necessary to provide the veteran with a proper VCAA notice 
letter. 

Furthermore, the Board finds that a VA examination would be 
beneficial in this case.  As a part of his duty to assist 
claimants, the Secretary must provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d)(1).  A medical opinion is adequate when 
it is based upon consideration of the veteran's prior medical 
history and examinations and also describes the disability in 
sufficient detail so that the Board's "evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board notes that competent medical evidence of record 
does not adequately address whether the veteran's heart 
condition, to include hypertension, is etiologically related 
to his active service.  As such, there is inadequate basis 
for the Board to determine whether the veteran's heart 
condition, to include hypertension, is related to his active 
service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting 
that a medical opinion must describe the disability in 
sufficient detail so the Board can make a fully informed 
evaluation of the disability).  Moreover, even assuming, 
arguendo, that a VA medical examination was not required by 
law in this case, because VA undertook to provide one (in 
November 1992); the Board erred in failing to ensure it was 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
An examination, based on a review of the record and focusing 
on the relationship, if any, between the veteran's current 
conditions and his period of service is therefore in order 
prior to further appellate consideration of the appellant's 
claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the veteran a 
notice letter in connection with his claim 
for service connection for a heart 
condition, to include hypertension.  The 
letter should (1) inform him of the 
information and evidence that is necessary 
to substantiate the claims; (2) inform him 
about the information and evidence that VA 
will seek to provide; and (3) inform him 
about the information and evidence he is 
expected to provide.  The letter should 
also include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any heart 
condition or hypertension that may be 
present.  All studies, tests or 
evaluations deemed necessary should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
veteran's service medical records, and to 
identify all current heart conditions.  
For each heart condition identified, the 
examiner should comment as to whether it 
is causally or etiologically related to 
the veteran's period of active service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.   
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the AMC/RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




